I am thoroughly convinced that the death of deceased was due to his fall which occurred during a state of dizziness caused by an acute indigestion. In falling, the right side of Mr. Reynolds' head came in contact with a shelf which caused a mark or skin abrasion above his right ear, and at the same time the base or back of his head struck the cement floor. He was rendered unconscious by the fall. I have read the transcript with the utmost attention, and in my opinion the death of the deceased was accidental, and there is no competent evidence to the contrary. The judgment of no award rendered by the commission is supported solely by the conclusion and opinion of Dr. Alexander. But the doctor's opinion is not based upon any proven facts, but simply from an incomplete examination after Mr. Reynolds was taken to the hospital. All that the doctor did was to look at the wound on the right side of Mr. Reynolds' head, feel his pulse, and look at the pupils of his eyes and determine that there was no parlysis of his arms or legs. The doctor then ordered him stimulated and external heat applied; remained about twenty-five minutes but observed no great deal of change, and then left stating that he would return to complete his examination.
The record is replete with competent evidence tending strongly to show that Mr. Reynolds' death was accidental. I think the case should be set down for reargument. *Page 194